Case 1:19-cv-03645-BAH Document1-1 Filed 12/06/19 Page 1 of 2

 

 

 

 

CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
I. (a) PLAINTIFFS DEFENDANTS
EDITH BLANK ET AL. THE ISLAMIC REPUBLIC OF IRAN
(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF 88888 COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED
(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER) ATTORNEYS (IF KNOWN)
Paul G. Gaston
Law Office of Paul G. Gaston
1901 Pennsylvania Avenue, NW, Suite 607
Washington DC 20006
IL. BASIS OF JURISDICTION HI. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
(PLACE AN x IN ONE BOX ONLY) PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
PTF DFT PTF DFT

1 U.S. Government © 3 Federal Question
Plaintiff (U.S. Government Not a Party) | Citizen of this State ‘onl 01 Incorporated or Principal Place oF O4
of Business in This State
© 2US.Government ©) 4 Diversity Citizen of Another State 2 ©2
Defendant (Indicate Citizenship of
Parties in item ITI)

Incorporated and Principal Place © 5 oO 5
of Business in Another State

Citizen or Subject of a 3 3

Foreign Country Oo 0 Foreign Nation O 6 © 6

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

 

 

 

© A. Antitrust }OQ B. Personal Injury/ © C. Administrative Agency © D. Temporary Restraining
7 Malpractice Review Order/Preliminary
| . Injunction
[71410 Antitrust [1] 310 Airplane [C] 151 Medicare Act y
[7] 315 Airplane Product Liability Social Securi Any nature of suit from any category
[_] 320 Assault, Libel & Slander eS scr niAy 861 HIIA (1395ff) may be selected for this category of
[_] 330 Federal Employers Liability : case assignment.
[1] 340 Marine [] 862 Biack Lung (923)
[7] 345 Marine Product Liability [7] 863 DIWC/DIWW (405(g)) *(If Antitrust, then A governs)*
[=] 350 Motor Vehicle (J 864 SSID Title XVI
TF] 355 Motor Vehicle Product Liability | L—1 865 RSI (405(g))
(_] 360 Other Personal Injury Other Statutes

[__] 891 Agricultural Acts

[__] 893 Environmental Matters

[_] 890 Other Statutory Actions (If
Administrative Agency is

i [__] 362 Medical Malpractice

(J 365 Product Liability

: [1] 367 Health Care/Pharmaceutical
Personal Injury Product Liability

 

 

 

 

 

Involved
[7] 368 Asbestos Product Liability nvolved)
© E. General Civil (Other) OR © F. Pro Se General Civil
Real Property Bankruptcy Federal Tax Suits [_] 462 Naturalization
{210 Land Condemnation [_] 422 Appeal 27 USC 158 [__} 870 Taxes (US plaintiff or Application
(-}220 Foreclosure [__] 423 Withdrawal 28 USC 157 defendant) [1] 465 Other Immigration
[__]230 Rent, Lease & Ejectment [_] 871 IRS-Third Party 26 USC Actions
(1240 Torts to Land pospaer Petitions tt 7609 [] 470 Racketeer Influenced
iabili 5 Death Pena .
Cracrecrode tani, | Fconmcimes ome | ata sor orn
P Cl ivil Ri [__] 625 Drug Related Seizure of L_] 480 Consumer Credit
550 Civil Rights [1490 Cable/Satellite TV

P IP t [__]555 Prison Conditions Property 21 USC 881 ee eae
Letsonal troperty ee : . 690 Oth [__]850 Securities/Commodities/
[__]370 Other Fraud [1 560 Civil Detainee — Conditions Cc) er Exch
(1371 Truth in Lending of Confinement xenange
[1380 Other Personal Property Other Statutes [1 896 Arbitration

D P Property Rights [__]375 False Claims Act [__]899 Administrative Procedure

amage eT : .
[385 Property Damage 820 Copyrights [1 376 Qui Tam (31 USC Act/Review or Appeal of
. en 3729(a)) Agency Decision
Product Liability [__] 830 Patent oe
CI 835 Patent — Abbreviated New Cl 400 State Reapportionment CJ 950 Constitutionality of State
Drug Application ([] 430 Banks & Banking Statutes
(840 Trademark [1] 450 Commerce/ICC 890 Other Statutory Actions
Rates/etc. (if not administrative agency
[__] 460 Deportation review or Privacy Act)

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-03645-BAH Document 1-1 Filed 12/06/19 Page 2 of 2

 

 

 

 

 

 

© G. Habeas Corpus/ © H. Employment © |. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
[1] 530 Habeas Corpus — General [_] 442 Civil Rights — Employment [_] 895 Freedom of Information Act | [—]152 Recovery of Defaulted
[__] 510 Motion/Vacate Sentence (criteria: race, gender/sex, [[) 890 Other Statutory Actions Student Loan
[_] 463 Habeas Corpus — Alien national origin, (if Privacy Act) (excluding veterans)
Detainee discrimination, disability, age,
religion, retaliation)
*(If pro se, select this deck)* *(If pro se, select this deck)*
© K. Labor/ERISA © L. Other Civil Rights © M. Contract © N. Three-Judge
(non-employment) (non-employment) Court

| 110 Insurance
[(_] 710 Fair Labor Standards Act [_] 441 Voting (if not Voting Rights | 120 Marine Cl 441 Civil Rights — Voting
| 720 Labor/Mgmt. Relations Act) Cc] 130 Miller Act (if Voting Rights Act)
[__] 740 Labor Railway Act [__] 443 Housing/Accommodations [_]J140 Negotiable Instrument
[_] 751 Family and Medical [1] 440 Other Civil Rights [1150 Recovery of Overpayment

Leave Act [__] 445 Americans w/Disabilities — & Enforcement of
(__] 790 Other Labor Litigation Employment Judgment
[1] 791 Empl. Ret. Inc. Security Act [_] 446 Americans w/Disabilities — (1153 Recovery of Overpayment
Other of Veteran’s Benefits
[448 Education [1] 160 Stockholder’s Suits

[1] 196 Other Contracts

{_] 195 Contract Product Liability

[_] 196 Franchise
V. ORIGIN
© 1 Original © 2Removed © 3 Remanded © 4Reinstated © STransferred ©) 6 Multi-district © 7 Appeal to © 8 Multi-district

Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation -
Court Court district (specify) from Mag. Direct File

Judge

 

VI. CAUSE OF ACTION (CITE THE U.S, CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
28 U.S.C. 1605A action against state sponsor of terrorism for injury and intentional infliction of emotional distress

 

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND §$ 50 million Check YES only if demanded in complaint
COMPLAINT ACTION UNDER FRCP. 23 JURY DEMAND: YES[__] No
VIII. RELATED CASE(S) (See instruction) YES [<x] [_] Hf }es, please complete related case form
IF ANY cy
DATE: 12/6/2019 SIGNATURE OF ATTORNEY OF RECORD t fe j y-\
—— = i Aol

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

L COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

tl. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

Vi. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VO. RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
the Clerk’s Office.

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
